Appeal from a judgment of the Supreme Court, Monroe County (John J. Brunetti, A.J.), rendered May 6, 2005. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the third degree and two traffic infractions.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him upon a jury verdict of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [12]), speeding (Vehicle and Traffic Law § 1180 [d]), and failing to signal (§ 1163 [b]). Contrary to the contention of defendant, the police had probable cause to stop the vehicle that he was driving based upon his commission of traffic violations (see People v Robinson, 97 NY2d 341, 348-349 [2001]; People v Garcia, 30 AD3d 833 [2006]). Defendant’s general motion to dismiss did not preserve for our review any challenge to the alleged legal insufficiency of the evidence advanced on appeal (see People v Gray, 86 NY2d 10, 19 [1995]; People v Sweeney, 15 AD3d 917 [2005], lv denied 4 NY3d 891 [2005]) and, contrary to defendant’s further contention, the verdict is not against the weight of the evidence despite discrepancies in the testimony of the police officers concerning the timing of events (see People v Green, 35 AD3d 1197 [2006]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]; People v Davis, 260 AD2d 726, 728-729 [1999], lv denied 93 NY2d 968 [1999]). Finally, because defendant committed the crimes herein before the effective date of the Drug Law Reform *1314Act, the indeterminate term of imprisonment imposed by Supreme Court is legal (see People v Utsey, 7 NY3d 398, 403-404 [2006]). Present—Hurlbutt, J.P, Gorski, Fahey, Peradotto and Green, JJ.